Title: Provincial Commissioners to Robert Hunter Morris, 12 August 1756
From: Provincial Commissioners
To: Morris, Robert Hunter


Sir
Philadelphia Augt. 12. 1756
Your Honour having in your Letter of Yesterday to the Commissioners recommended sundry Articles of Expence, and the advancing of Money on several Occasions, they think it necessary to acquaint your Honour, which they hereby do, that the Fifty-five Thousand Pounds put into their Hands by Act of Assembly for the King’s Use, is all expended, together with about Two Thousand Two hundred Pounds, Part of the Five Thousand Pounds given by the Proprietors; But the Proprietors’ Receiver General having this Day acquainted the Commissioners that he has no Money in his Hands to pay the Remainder of that Gift, and does not know when he shall have it, they can proceed no further in advancing Money or giving Orders, till they can see how the same will be repaid or answered.
We are your Honour’s obedient humble Servants



James Hamilton
Jos: Fox


John Mifflin
Evan Morgan


Jon. Hughes
B Franklin


To Honourable R. H. Morris, Esqr.
 Addressed: To / The Honble. Robt. H. Morris, Esqr. / Lieut. Governor, and / Commander in Chief / of the Province of / Pennsylvania.
Endorsed: 12th Augt. 1756. Commissrs. letter to the Govr. that the £55,000 is expended.
